947 F.2d 950
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley R. JOHN;  Paula Santiago;  Patrick Harris;  MichaelHousman;  Kenneth Fisher;  James Frassett,Plaintiffs-Appellants,v.CITY OF LOS ANGELES;  Los Angeles Police Department;  DarylGates;  William Booth, Defendants-Appellees.
No. 89-56226.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 5, 1991.Decided Oct. 29, 1991.

Before JAMES R. BROWNING, D.W. NELSON and REINHARDT, Circuit Judges.


1
ORDER*


2
Plaintiffs appealed from the denial of a preliminary injunction.   Since the parties have settled this case by stipulating to a final judgment imposing a permanent injunction, the appeal has become moot.


3
We reject plaintiffs' contention the appeal is not moot because of the need for a decision on the merits of plaintiffs' claim the police tactics are unconstitutional.   This appeal does not directly concern the merits of plaintiffs' claims, only whether preliminary relief should have been granted.   See University of Texas v. Camenisch, 451 U.S. 390 (1981) (discussing distinction between a decision on the merits and a decision on whether a preliminary injunction should be granted).


4
The appeal is DISMISSED.



*
 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3